Case: 13-13819   Date Filed: 04/03/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-13819
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 9:13-cr-80079-KAM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,
                                    versus
JAIME CARILLO-LUCAS,
a.k.a. Ijinio Carillo-Lucas,
a.k.a. Julio C. Galdamez-Chanona,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 3, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13819      Date Filed: 04/03/2014   Page: 2 of 2


      Jamie Carillo-Lucas was convicted on a plea of guilty to the offense of

reentry after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2), and the District

Court sentenced him to prison for a term of 27 months. He appeals his sentence,

arguing that the court unconstitutionally enhanced his sentence based on a prior

conviction that was neither alleged in the indictment nor proved to a jury beyond a

reasonable doubt. He concedes that the Supreme Court has decided—and that this

court has adhered to its decision—that a prior conviction need not be alleged in the

indictment for the court to impose an enhanced sentence. He raises the issue to

preserve it for further review in light of Alleyne v. United States, 570 U.S. __, 133

S.Ct. 2151, 186 L.Ed.2d 314 (2013).

      In that Carillo-Lucas properly concedes that precedent forecloses his

argument, his sentence is

      AFFIRMED.




                                           2